TO BE PUBLISHED




               ~U)ltttttt          @:nurf nf ~tttfutk\!
                                2017-SC-000247-KB



KENTUCKY BAR ASSOCIATION                                                    MOVANT



V ..                           IN SUPREME COURT



CARL WAYNE GIBSON                                                     RESPONDENT




                                  OPINION AND ORDER
       The Inquiry Commission issued a four-count charge against Carl Wayne

Gibson 1 on June 12, 2015, alleging he violated Supreme Court Rules (SCR)

3.130(1.3), 3.130(1.4)(a)(3), 3.130(1.4)(a)(4), and 3 ..130(8.4)(c). Gibson filed an·

Answer admitting to the factual allegations but denying that he violated any

rules of professional conduct. His case was submitted to a Trial Commissioner,

who recommenc;led the following sanctions: (1) a thirty-day suspension from the

practice of law; (2) refunding fees to his client for failing to perform the agreed-

upon legal services; and (3) payment of the costs of the disciplinary

proceedings.



      1 Gibson's mailing address is 47 South Main Street, Suite 201, Winchester,
Kentucky 40391, and his KBA Member No. 89467.
      The Trial Commissioner issued his report on April 25, 2017. Under SCR

3.360(4), either party may file a.notice of appeal with the Disciplinary Clerk. If

no notice is timely filed, the record is forwarded to the Supreme Court for entry

of final order under SCR 3.370(9), which provides that "If no notice of review is

filed by either of the parties; or the Court... the Court shall enter an order

adopting the decision of the Board or the Trial Commissioner, whichever the

case may be, relating to all matters." Neither Gibson nor the KBA filed a notice

of appeal from the Trial Commissioner's report, and upon a full examination of

the record, this Court declines to take further review. So, under the terms of

SCR 3.370(9), we now adopt the Commissioner's findings of fact and

recommended sanctions verbatim.

                                FINDINGS OF FACT

      1. The Respondent, Carl Wayne Gibson, was admitted to the
           Kentucky Bar Association on October 11, 2002.
      2.   Mr. Michael Todd Dove hired the Respondent in March of 2014
           and paid the Respondent approximately $680.00 to represent
           him in an uncontested divorce action. Such fee paid by Mr.
           Dove included $500.00 for legal services and a $176.00 filing
           fee.
      3.   Mr; Dove and his now ex-wife finalized and signed all necessary
           paperwork pertaining to the divorce by May 5, 2014.
      4.   The Respondent text messaged with Mr. Dove regarding the
           proceedings. On April 11, 2014, the Respondent texted Mr.
           Dove and stated that, "Judge has it for review. His clerk will call
           if he has questions. If riot, he will have it wrapped up soon." The
           Respondent apologized to Mr. Dove via text message on April
           22, 2014 and advised Mr. Dove that he'was in Court at the
           moment and would stop by the Judge's office that day to check
           the status of the matter..Mr. Dove requested status updates via
           text message on April 24, May 1, May 6, and May 19, 2014. The
           only response to those text messages by the Respondent was· on
           May 19, 2014, at which time the Respondent stated he would
           try to get in and see the Judge and stated, "If not, I will just go
           on and put it on the calendar."
      5.   The Respondent did prepare a Petition for Dissolution of
           Marriage, which was signed by Mr. Dove and.his now ex-wife
                                          2
           and an Entry of Appearance and Waiver of Service which was
           signed by his now ex-wife which were finally filed with the Clark
           Circuit Court on or about June 5, 2014. No documents were
           filed in the divorce action prior to June 5, 2014.            .
       6. On June 5, 2014, the Respondent advised Mr. Dove via text
           message that he had filed a Motion to be heard on July 8, 2014.
           The Respondent has provided no explanation as to what Motion
         · he filed that was to be heard on July 8th and the Court record
           from the divorce action reveals that no Motion was filed by the
           Respondent.
       7. On July 8, 2014 and July 9, 2014, Mr. Dove and the
           Respondent communicated by text message, at which time the
           Respondent indicated to Mr. Dove that "everything went fine,"
           that the Judge did not "indicate ani issues" and that "I will
           know for sure in the next day or so."
       8. Mr. Dove attempted further communications with the
           Respondent and at~empted to get updates and reports regarding
           the status of his divorce from the Respondent throughout July
           and early August, without any response from the Respondent.
       9. Mr. Dove contacted the Clark Circuit Court Clerk several tilp.es
           on his own and was advised that a couple of additional items
           were still needed in order for the divorce to be finalized. Mr.
           Dove then retained new counsel to finish his divorce.
       10. The Court granted Mr. Dove's new counsel's Motion to
           Substitute Counsel and signed and entered Findings of Fact,
           Conclusions of Law and Decree for Dissolution of Marriage on
           September 24, 2014.
       11. SCR 3.130(1.3) provides, "A lawyer shall act with rea!lonable
           diligence and promptness in representing a client." Despite the
           fact that Mr. Dove and his now ex-wife finalized and signed the
           necessary paperwork for the divorce action by March 5, 2014,2
           the Respondent did not file any of the divorce documents with
           the Clark Circuit Court Clerk until June 5, 2014. Thereafter,
           the Respondent never filed any Motion to put the divorce action
           on the Court's docket in order for a Decree of Dissolution of
           Marriage to be entered. Such delays and inaction constitute a
           violation of SCR 3.130(1.3).                     ·
       12. SCR 3.130( 1.4)(a)(3) provides that, "A lawyer shall keep the
           client reasonably informed about the status of the matter." As
           fo:und and outlined above, the Respondent repeatedly failed to
           respond in a timely manner to inquiries made by his. client and
           often failed to respond to him at all. Eventually, inquiries. had to
           be made by the.Respondent's client to the Circuit Court Clerk .


       2 We acknowledge the conflicting dates in the findings of fact, but given the
limited ·record presented to the Court, we are not in a position to correct these
findings.
                                           3
         due to the failure of the Respondent to respond to his client. In
         addition, when the Respondent· did respond to his client's
         inquiries, his responses were often false, particularly when the
         Respondent indicated to his client that he had filed a Motion to
         put the matter on the Court's docket in order to be finalized on
         July 8, 2014 when no Motion had ever actually been filed and
         when the matter clearly was not going to be finalized by that
         date. Such actions and inactions by the Respondent constitute
         violations of SCR 3.130(1.4)(a)(3).
      13. SCR 3.130(1.4)(a)(4) provides that, "A lawyer shall promptly
         comply with reasonable requests for information." Again, as
       · specifically found and stated in the preceding paragraph and as
         outlined in the paragraphs above, the Respondent repeatedly
         failed to respond to his client's requests for information in a
         timely manner, often failed to respond at all and on other
         occasions responded with false information. Such actions and
         inactions by the Respondent constitute violations of SCR
         3.130(1.4)(a)(4).
      14. SCR 3.130(8.4)(c) provides. that, "It.is professional misconduct
         for a lawyer to engage in dishonesty, fraud, deceit or
         misrepresentation." As outlined in the paragraphs above, the
         Respondent not cinly represented to his client that all matters
         had been filed with the Court pertaining to his divorce when
         they had not yet been filed, but then further represented to him
         that he had filed a Motion to place the divorce action on the
         Court's docket on July 8, 2014 in order to finalize the divorce at
         that point when the Respondent had not.done so and, therefore,
         the divorce could not have been finalized by that date. Such
         actions constitute violations of SCR 3.130(8.4)tc).

      Toe Trial Commissioner determined that the record establishes by a

preponderance of the evidence that Gibson violated all four disciplinary rules.

SCR 3.-380 describes the degree of discipline available, ranging from private     ·

reprimand to permanent disbarment. After.careful review of KBA disciplinary

precedent and discipline imposed for similar violations, the Trial C?mmissioner

recommended that Gibson be suspended from the practice of law for thirty

days, that he refund $250,00 of.Mr. Dove's fee, and that he pay the costs

associated with this disciplinary proceeding. Because Gibson failed to appeal



                                       4
from the Commissioner's report, we now consider it appropriate to adopt these

recommendations as a final order of this Court.




      Accordingly, the Court ORDERS that:

      1) Carl Wayne Gibson is guilty of violating SCR 3.130(1.3), SCR

          3.130(1.4)(a)(3), SCR 3.130(1.4)(a)(4), and SCR 3.130(8.4)(c), for which

         he is suspended from the practice of law for thirty days from the date

          of this Opinion and Order;

      2) Gibson must also refund $250 of the $500 fee that he was paid by Mr.

         Dove based on his failure to complete the divorce; AND

      3) In accordance with SCR 3.450, Gibson is directed to pay all costs

          associated with these disciplinary proceedings, the sum of $252.02,

         for which execution may issue from this Court upon finality of this

          Opinion and Order.

All sitting. All concur.

      ENTERED: August 24, 2017.




                                                STICE JOHN D. MINTON, J
                                                  . : ·::t. ·.> ,·~i.•/   ~-'!', • .•




                                        5